Citation Nr: 0936375	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO. 98-19 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for an anxiety 
disorder, now rated as 30 percent disabling.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3. Entitlement to service connection for arteriosclerotic 
heart disease, including as secondary to the service 
connected anxiety disorder.

4. Entitlement to service connection for tinnitus.

5. Entitlement to compensation for total disability on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating greater than 30 percent for an anxiety 
disorder; and denied service connection for PTSD, 
arteriosclerotic heart disease, and tinnitus.

This appeal also comes before the Board from an August 2004 
rating decision of the RO that denied entitlement to 
compensation for TDIU.

These issues were denied by the Board in a November 2006 
decision, which was appealed to the Court of Appeals for 
Veterans Claims (Court). In April 2008, the Court issued an 
Order implementing a Joint Motion for Remand of these issues 
for additional development. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office. VA will notify the appellant if further 
action is required.


REMAND

Increased Rating for Anxiety Disorder and Service Connection 
for PTSD

The Veteran is presently service connected for anxiety 
disorder, at a rate of 30 percent disabling, and is also 
seeking service connection for posttraumatic stress disorder 
(PTSD). A careful review of the claims folder has revealed 
the possibly interrelated nature of these claims, and 
additional development is necessary in order to appropriately 
decide these claims.

The Veteran was initially service connected for anxiety 
neurosis, and awarded a 10 percent rating. See May 1971 
rating decision. The rating was increased to 30 percent by 
way of an August 1974 rating decision, and subsequently 
decreased to 10 percent in September 1979. The Board later 
awarded the 30 percent rating that now stands. See May 1989 
Board decision. In the meantime, the medical records and 
claims began to show a fluctuating diagnosis that included 
posttraumtic stress disorder (PTSD). In October 1984, a VA 
examiner diagnosed PTSD and noted that at the time of service 
connection the Diagnostic and Statistical Manual of Mental 
Disorders (DSM) containing the PTSD criteria was not in use 
and anxiety neurosis was the service-connected diagnosis, but 
that the disability is "best represented today" by the 
diagnosis of PTSD. In October 1985, the RO requested that 
this diagnosis be clarified, and in a November 1985 
memorandum a VA psychiatrist reported that the Veteran was 
diagnosed previously as Anxiety Neurosis, but that "the 
definitive diagnosis should be" PTSD. Since that time, the 
claim for service connection for PTSD had been denied and the 
rating for anxiety neurosis remains at 30 percent. Both 
issues were previously finally denied, but are now again 
under appeal.

A review of the medical evidence shows that the Veteran's 
diagnosis has gone back and forth between anxiety and PTSD 
throughout the course of the Veteran's life. The February 
1971 VA examination (VAX) and July 1974 and July 1979 VA 
psychiatric evaluations, as well as a December 1979 private 
physician's report, all show a diagnosis of anxiety neurosis. 
In June 1984, however, a private physician first diagnosed 
PTSD. In October 1984, the VA physician discussed above 
confirmed the PTSD diagnosis as the correct diagnosis over 
anxiety neurosis and in November 1985 a second VA 
psychiatrist confirmed that diagnosis. But, in an August 1988 
VA psychiatric examination report, the diagnosis is shown as 
generalized anxiety disorder. In October 1991, a VA doctor, 
yet again recharacterized the Veteran's psychiatric illness 
as Generalized Anxiety Disorder, which was again diagnosed in 
the July 1997 VA examiner's opinion. The Veteran's private 
physician, however, in August 1997, maintained the diagnosis 
of PTSD, but in January 1998, a VA examiner again diagnosed 
generalized anxiety disorder. In July 1999, another private 
physician diagnosed PTSD and major depression, but a 
September 1999 VA examiner stated that the Veteran did not 
fulfill the criteria for PTSD and that generalized anxiety 
disorder with depressive features is the appropriate 
diagnosis. In March 2004, a private physician submitted a 
report showing diagnoses of both PTSD and generalized anxiety 
disorder. July 2004 and June 2005 VA examiners, however, 
diagnose only the anxiety disorder. The Board notes that the 
issues of the appropriate rating for an anxiety disorder, and 
whether separate service connection is warranted are under 
appeal. However, it is entirely unclear based upon a complete 
review of the claims folder, whether these are two separate 
and distinct disabilities, or whether the evidence is showing 
a fluctuation in the diagnosis of one disability. In fact, 
the Veteran himself has suggested that they are one 
disability and that he simply wants his anxiety rated under 
PTSD. 
See May 1997 Veteran statement. 

If the diagnosis of a mental disorder is changed, the rating 
agency shall determine whether the new diagnosis represents 
progression of the prior diagnosis, correction of an error in 
the prior diagnosis, or development of a new and separate 
condition. If it is not clear from the available records what 
the change of diagnosis represents, the rating agency shall 
return the report to the examiner for a determination. 
38 C.F.R. § 4.125(b) (2008).

In this case, it is entirely unclear, based upon a review of 
the evidence, whether the Veteran has the service connected 
anxiety disorder AND a new and separate condition, which has 
many times throughout the claims folder been noted as PTSD. 
Or, whether the symptoms are a progression of the originally 
diagnosed anxiety disorder. Or, whether there was an error in 
the prior diagnosis. For this reason, the Board finds that 
the issues of an increased rating for the anxiety disorder, 
and service connection for PTSD, must both be remanded in 
order for this clarification to be made by a competent 
medical professional. Once that determination is made, these 
issues can, if appropriate, be finally adjudicated as either 
one issue or separate issues.

Arteriosclerotic Heart Disease

The Veteran is seeking service connection for 
arteriosclerotic heart disease, which he contends was caused 
or worsened by his service-connected anxiety disorder. 
See May 1997 claim.  Under 38 C.F.R. § 3.310(a), service 
connection may be granted on a secondary basis for a 
disability that is proximately due to a service-connected 
disability. Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service connected disease, 
will be service connected. 38 C.F.R. § 3.310(b).

In this case, the Veteran was afforded several VA 
examinations in relation to his claims, but at no time was an 
examination conducted and an opinion obtained in relation to 
his contention that his heart disease is causally connected 
to his service-connected anxiety disorder. VA's duty to 
assist includes obtaining an examination and medical opinion 
when necessary to make an adequate determination. 
See Duenas v. Principi, 18 Vet. App. 512 (2004). In McLendon 
v. Nicholson, 
20 Vet. App. 79 (2006), the Court discussed the steps to be 
taken in determining whether a VA examination is necessary 
prior to final adjudication of a claim. According to 
McLendon, in disability compensation claims, VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualified, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim. 
38 U.S.C.A. §5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i). The 
Court in McLendon observed that the third prong, which 
requires that an indication that the claimant's disability or 
symptoms "may be" associated with the established event, is a 
low threshold. McLendon, 20 Vet. App. at 83.

Here, VA did find an examination necessary. The July 2004 VA 
examination clearly discusses and diagnoses the Veteran's 
heart disease, as do the outpatient records in the file. 
However, at no time has VA obtained an opinion as to the 
etiology of the Veteran's heart disease in relation to his 
contention that it is due to his service-connected anxiety. 
Because neither the Board, nor the Veteran, is competent to 
make such a medical determination, this matter must be 
remanded so a competent medical professional can provide an 
opinion on the etiology of the Veteran's heart disease.

Tinnitus

The Veteran is seeking service connection for tinnitus. 
Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008). See also Pond v. West, 12 Vet. App. 341, 346 (1999). 
In this case, the Veteran contends that he has tinnitus 
related to noise exposure during service.

A review of the Veteran's service personnel records confirms 
his presence in the Republic of Vietnam between January 1969 
and January 1970. A February 1987 report from the then U.S. 
Army & Joint Services Environmental Support Group establishes 
that the Veteran's unit was located in the Tay Ninh area of 
Vietnam during the time of enemy activity that included 
mortar and rocket attacks. Further review of the claims 
folder, however, fails to show that VA has afforded the 
Veteran a VA audio examination to assess the nature and 
etiology of any tinnitus that he currently experiences. The 
July 2004 Ear Disease examination is inadequate in that it 
fails to mention tinnitus at all.

Because the Veteran is competent to report his current 
symptoms related to tinnitus, and because the service records 
establish combat related noise exposure during his tour in 
the Republic of Vietnam, but because the Board is not 
qualified to assess whether any current tinnitus is related 
to the in-service noise exposure, this matter is due a VA 
examination by a medical professional competent to make such 
a determination. 38 C.F.R. § 3.159(c)(4) (2008). See also 
McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

TDIU

The Veteran is seeking a total disability rating based upon 
his individual unemployability (TDIU). Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total and when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities. 38 C.F.R. §§ 3.340, 4.16(a). If there 
is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a). Neither 
the Veteran's non-service-connected disabilities, nor his 
advancing age may be used as a determining factor in the 
rating agency's judgment. 38 C.F.R. §§ 3.341(a), 4.16(a), 
4.19.

This claim is inextricably intertwined with the claims being 
remanded because the outcome of these claims may have a 
bearing upon the claim for TDIU. The appropriate remedy where 
a pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claims. 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Notice

Under 38 C.F.R. § 3.159(b), VA has a duty to notify the 
Veteran of any information and medical or lay evidence that 
is necessary to substantiate his claims. Also, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

A review of the claims folder reveals that the notice in this 
case is not adequate with regard to all claims. An October 
2003 letter notifies the Veteran of the evidence necessary to 
establish service connection on a direct basis. A March 2004 
letter notified him with regard to his claim for a total 
disability rating based upon individual unemployability 
(TDIU). And, a March 2006 letter notifies him of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
thereby satisfying the requirements of Dingess.  At no time 
has the Veteran been notified of the evidence necessary to 
establish a claim or an increased rating, or the evidence 
necessary to establish service connection on a secondary 
basis. Thus, the issues of entitlement to an increased rating 
for anxiety disorder, and entitlement to service connection 
for arteriosclerotic heart disease as secondary to the 
service-connected anxiety disorder, must be remanded to 
correct this procedural deficiency.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Veteran under 38 C.F.R. 
§ 3.159(b) with regard to all of his 
claims, including notice of the evidence 
necessary to establish service connection 
on a secondary basis under 38 C.F.R. 
§ 3.310(a) and (b), and notice of the 
evidence necessary to establish an 
increased rating.

2. Afford the Veteran a VA mental 
disorders examination based upon a 
complete review of the entire claims 
folder. The examiner is asked to review 
the medical evidence dating back to the 
Veteran's active service and through to 
the present. 

An opinion is requested as to whether the 
Veteran's diagnosis has changed from 
anxiety neurosis to PTSD due to a 
progression of the initially diagnosed 
anxiety, or if there is a correction to be 
made in the diagnosis from anxiety 
neurosis to PTSD, or if a new and separate 
disability of PTSD exists. The examiner is 
asked to clearly state whether the Veteran 
has one mental disability, or if there are 
two distinct disabilities, anxiety and 
PTSD. 

In assessing whether a diagnosis of PTSD 
is appropriate, the examiner should 
comment on the various diagnoses of PTSD 
throughout the file, as well as to 
consider the February 1987 stressor 
verification report.

3. Afford the Veteran a VA examination 
with regard to his claim for service 
connection for arteriosclerotic heart 
disease, including as secondary to the 
service-connected anxiety disorder. The 
entire claims folder must be provided to 
the examiner in association with the 
examination. Following examination of the 
Veteran and a review of the record, the 
examiner should report on the Veteran's 
current diagnosis(es) related to his 
claimed heart disease, and provide an 
opinion regarding the etiology of the 
heart disability by addressing the 
following questions: 

(1) Is the currently diagnosed heart 
disability due to or the result of the 
Veteran's service-connected anxiety 
disorder?

(2) If the answer to question number (1) 
is in the negative, then is there evidence 
that the Veteran's heart disease increased 
in severity due to the service-connected 
anxiety disorder, rather than due to the 
natural progress of the disease?

(3) If the answers to both (1) and (2) are 
in the negative, then is there evidence to 
show that the Veteran's heart disease 
initially manifested within one year of 
the Veteran's service?

(4) If each of (1) through (3) are 
answered in the negative, is it more 
likely than not (i.e., probability greater 
than 50 percent)), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
heart disease initially manifested during 
service or is otherwise related to 
service?  

The examiner should specify the basis for 
any opinion expressed.

4. Afford the Veteran a VA audiological 
examination to assess the nature and 
etiology of his claimed tinnitus. The 
entire claims folder must be provided to 
the examiner in association with the 
examination. Following examination of the 
Veteran and a review of the record, the 
examiner should indicate whether a 
diagnosis of tinnitus is appropriate, and 
if so, provide an opinion regarding the 
etiology of any currently diagnosed 
tinnitus by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
tinnitus initially manifested during 
service or is otherwise related to 
service, including due to in-service noise 
exposure?  

5. Readjudicate all of the Veteran's 
claims, including TDIU. If the benefits 
sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).



